Johnson, Judge:
The merchandise covered by this appeal for re-appraisement consists of chocolate and confectionery, imported from Germany on or about December 5, 1954. It was entered at the unit invoice values in United States dollars, less nondutiable charges, and was appraised in German deutsche marks at the home market value shown in column 11 of the consular invoices, plus packing, which resulted in advances in value.
*513When this case was called for trial, Stein & Shostak withdrew as counsel for the plaintiff and Simon Younger of the plaintiff company appeared and testified as follows:
The Witness : In this case I would like to make a statement that the merchandise which I have received from overseas is a special manufacture for us, and does not consist of the same merchandise which is sold at the home domestic value. That is the reason why we have the cheaper price charged as the home domestic value.
Judge Johnson : Is that all the statement you wish to make?
The Witness : Yes.
This testimony is insufficient to overcome the presumption of correctness attaching to the appraiser’s valuation and to establish some other value as the proper dutiable value for the merchandise, in accordance with the provisions of section 402 of the Tariff Act of 1930, as amended.
On the record presented, I find that foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the merchandise involved herein and that such values are the appraised values.
Judgment will be rendered accordingly.